

115 S2620 IS: Federal Cyber Joint Duty Program Act of 2018
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2620IN THE SENATE OF THE UNITED STATESMarch 22, 2018Mr. Peters introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo establish a Federal cyber joint duty program for cyber employees of Federal agencies.
	
 1.Short titleThis Act may be cited as the Federal Cyber Joint Duty Program Act of 2018.
 2.DefinitionsIn this Act: (1)AgencyThe term agency has the meaning given the term Executive agency under section 105 of title 5, United States Code.
 (2)Cyber positionThe term cyber position means a position identified as having information technology, cybersecurity, or other cyber-related functions under section 303 of the Federal Cybersecurity Workforce Assessment Act of 2015 (Public Law 114–113; 5 U.S.C. 301 note).
 (3)DirectorThe term Director means the Director of the Office of Personnel Management. (4)EmployeeThe term employee has the meaning given that term in section 2105 of title 5, United States Code.
 (5)Joint cyber positionThe term joint cyber position means a position that— (A)is a cyber position;
 (B)is in the competitive service (as defined in section 2102 of title 5, United States Code) in an agency; and
 (C)that requires or provides experience with information technology, cybersecurity, or other cyber-related functions that relate to multiple agencies, as determined by the Director.
 (6)Rotational cyber positionThe term rotational cyber position means a joint cyber position designated to be filled only as part of rotational service under section 4.
			3.Joint cyber positions
 (a)Preparation of listThe Director, in consultation with the heads of agencies, shall develop a list of joint cyber positions.
 (b)Designation for rotational serviceThe head of each agency may designate a joint cyber position in that agency as a rotational cyber position if the head of the agency determines it appropriate.
 (c)Distribution of listThe Director shall annually distribute an updated list of joint cyber positions to the head of each agency and other appropriate entities that includes—
 (1)the title, agency, and duty location for the joint cyber position; (2)whether the joint cyber position is a rotational cyber position; and
 (3)whether the position is vacant or is expected to become vacant within a year. (d)Competitive appointment (1)In generalExcept as provided in paragraph (2), the head of an agency shall make appointments to joint cyber positions (including rotational cyber positions) in a fully open and competitive manner that is consistent with the merit system principles set forth in paragraphs (1) and (2) of section 2301(b) of title 5, United States Code.
 (2)WaiverThe Director may waive the requirements on appointments under paragraph (1). 4.Rotational service (a)In generalAn employee serving in a cyber position in an agency may submit an application for appointment to a rotational cyber position in that agency or another agency.
			(b)Term
 (1)In generalExcept as provided in paragraph (2), and notwithstanding section 3341 of title 5, United States Code, an appointment to a rotational cyber position shall be for a period of not less than 1 year and not longer than 3 years.
 (2)WaiverThe Chief Human Capital Officer of an agency may waive the limitation on the period of an appointment under paragraph (1).
				(c)Appointment to positions in other agencies
 (1)Detail on a nonreimbursable basisService by an employee in a rotational cyber position in an agency that is not the agency employing the employee—
 (A)shall constitute a detail of the employee from the agency employing the employee; and (B)shall be performed without reimbursement.
 (2)Return to prior positionAn employee performing service in a rotational cyber position in an agency that is not the agency employing the employee shall be entitled to return to the position held by the employee in the agency employing the employee within a reasonable period of time after the end of the period of service.
 (d)Personnel law mattersAn employee performing service in a rotational cyber position in an agency that is not the agency employing the employee shall have all the rights that would be available to the employee if the employee was detailed or appointed under a provision of law other than this Act from the agency employing the employee to the agency in which the rotational cyber position is located.
 5.ReportingThe Director shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives an annual report on the program under this Act, which shall include statistics about the efficacy of the program, including—
 (1)the number of joint cyber positions identified, by agency; (2)the number of rotational cyber positions designated by each agency;
 (3)the number of applicants for and employees appointed to a rotational cyber position, by agency; and (4)the number and identity of agencies that have 1 or more joint cyber positions in the agency and did not designate any positions in the agency as rotational cyber positions.